Ellis, J.
Appellant filed a petition for a rehearing on the ground that this court overlooked the fact that the bill of complaint did not allege any expense incurred by the complainant for obtaining an abstract of the title to the mortgaged property, nor for attorney’s fees. The mortgage which was attached to the bill of complaint and made part of it, provided for 'the payment of attorney’s fees and all expenses the mortgagee “may reasonably incur or pay because of the failure of the mortgagor or his assigns to comply with the agreements, covenants” etc. of the promissory note. The record does not disclose that the bill for the abstract did not relate to the property. It was the duty of appellant to make the error apparent. The presumption obtains in favor of the correctness of the Chancellor’s decree.
The application for rehearing is denied.
Taylor, C. J., and Shackleford, Cockrell and Whitfield, JJ., concur.